Case 3:19-cv-00297-RGJ-RSE Document 10 Filed 06/17/19 Page 1 of 1 PageID #: 28




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                           AT LOUISVILLE
                                                                            FILED ELECTRONICALLY
SHERRY BRAY                                        )
                                                   )
                     PLAINTIFF                     )
                                                   )
v.                                                 )
                                                     CIVIL ACTION NO. 3:19-cv-297-RGJ
                                                   )
LIFE INSURANCE COMPANY OF NORTH                    )
AMERICA                                            )
                                                   )
                     DEFENDANT                     )



                                    AGREED ORDER OF DISMISSAL

            Plaintiff, Sherry Bray, and Defendant, Life Insurance Company of North America, having

settled all claims asserted herein, having agreed to the entry of this Order, and the Court being

sufficiently advised;

            IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

with prejudice, and stricken from the Court’s docket, with each party to bear its own costs.

Respectfully submitted,

/s/Robert A. Florio (by DAC with permission)         /s/ David A. Calhoun
Robert A. Florio                                     David A. Calhoun
1500 Story Avenue                                    Mitzi D. Wyrick
Louisville, Kentucky 40206                           WYATT, TARRANT & COMBS, LLP
                                                     500 West Jefferson Street
Counsel for Plaintiff                                Suite 2800
                                                     Louisville, KY 40202-2898
                                                     502.589.5235
                                                     dcalhoun@wyattfirm.com
     June 17, 2019
                                                     Counsel for Life Insurance Company of North
                                                     America
61845630.1
